UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 AMERICANN, INC (Exact name of registrant as specified in its charter) Delaware 27-4336843 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3200 Brighton Blvd. Unit 114 , Denver, CO (Address of principal executive offices) (Zip Code) (303) 862-9000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of February 8, 2017, the registrant had 19,131,000 shares of common stock outstanding. AmeriCann, Inc. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements: Balance Sheets as of December 31, 2016 and September 30, 2016 1 Statements of Operations for the Three Months EndedDecember 31, 2016 and 2015 2 Statements of Changes in Stockholders' Equity for the Three Months Ended December 31, 2016 3 Statements of Cash Flows for the Three Months Ended December 31, 2016 and 2015 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 6. Exhibits 17 SIGNATURES 18 Part I: FINANCIAL INFORMATION Item 1. UNAUDITED Financial Statements AMERICANN, INC. BALANCE SHEETS December 31, 2016 (unaudited) September 30, 2016 Assets Current Assets: Cash and cash equivalents $ 802,769 $ 24 Interest receivable - 2,521 Prepaid land lease 53,906 - Prepaid expenses and other current assets 11,726 11,726 Note receivable 176,147 247,378 Total current assets 1,044,548 261,649 Land held for resale 2,250,809 2,250,809 Furniture and equipment (net of depreciation of $2,862 and $2,581) 4,995 5,276 Notes and other receivables (net of allowance of $473,024 and $469,699) 789,098 780,315 Note receivable - related party 182,686 117,693 Website development costs (net of amortization of $18,445 and $14,986) 23,055 26,514 Prepaid land lease and related deposits 2,627,950 925,000 Security deposit 3,110 3,110 Total assets $ 6,926,251 $ 4,370,366 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses $ 151,672 $ 385,380 Interest payable (including $0 and $109,825 to related parties) - 118,749 Other payables 16,281 14,927 Deferred revenue 90,000 60,000 Notes payable (net of discount of $3,819 and $35,250) 986,181 1,157,997 Total current liabilities 1,244,134 1,737,053 Note payable - related party (net of discount of $62,888 and $72,651) 1,994,534 2,024,297 Total liabilities 3,238,668 3,761,350 Commitments and contingencies - see Note 9 Stockholders' Equity: Preferred stock, $0.0001 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized; 19,131,000 and 17,031,000 shares issued and outstanding as of December 31, 2016 and September 30, 2016, respectively 1,913 1,703 Additional paid in capital 10,107,366 6,512,244 Accumulated deficit ) ) Total stockholders' equity 3,687,583 609,016 Total liabilities and stockholders' equity $ 6,926,251 $ 4,370,366 See accompanying notes to unaudited financial statements. 1 AMERICANN, INC. STATEMENT S O F OPERATIONS (unaudited) Three Months Ended December 31, Revenues: Consulting fees $ 15,000 $ 15,000 Total revenues 15,000 15,000 Operating expenses: Advertising and marketing 2,247 2,098 Professional fees 150,404 218,329 General and administrative expenses 288,433 175,145 Provision for doubtful accounts 3,325 3,325 Total operating expenses 444,409 398,897 Loss from operations ) ) Other income (expense): Interest income 27,187 48,295 Interest expense ) ) Interest expense - related party ) ) Total other income (expense) ) ) Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding 18,286,435 16,631,000 See accompanying notes to unaudited financial statements. 2 AMERICANN, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) Additional Preferred Stock Common Stock Paid In Accumulated Shares Amount Shares Amount Capital Deficit Total Balances, September 30, 2016 - $ - 17,031,000 $ 1,703 $ 6,512,244 $ ) $ 609,016 Stock-based compensation expense - 18,725 - 18,725 Shares and warrants issued to lessor - - 100,000 10 1,770,323 - 1,770,333 Stock issued for cash, net - - 2,000,000 200 1,806,074 - 1,806,274 Net loss - ) ) Balances, December 31, 2016 - $ - 19,131,000 $ 1,913 $ 10,107,366 $ ) $ 3,687,583 See accompanying notes to unaudited financial statements. 3 AMERICANN, INC. STATEMENT S O F CASH FLOW S (unaudited) Three Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 3,740 3,740 Provision for doubtful accounts 3,325 3,325 Stock based compensation and option expense 18,725 51,722 Amortization of debt discount/(premium) 21,668 - Changes in operating assets and liabilities: Interest receivable 2,521 990 Amounts due from WGP ) ) Prepaid expenses 13,477 24,032 Accounts payable and accrued expenses ) 68,090 Interest payable ) 31,956 Interest payable - related party ) 21,858 Other payables 1,354 ) Deferred revenue 30,000 - Net cash flows used in operations ) ) Cash flows from investing activities: Purchase of fixed assets - ) Deposit on land - ) Payments received on notes receivable 86,231 80,876 Advances made on notes receivable - related party ) - Advances made on notes receivable ) - Net cash flows provided by (used in) investing activities 6,238 ) Cash flows from financing activities: Common stock issued for cash, net 1,806,274 - Proceeds from note payable 24,657 - Proceeds from note payable - related party - 180,000 Payments on note payable - related party ) - Payments on note payable ) - Net cash flows provided by financing activities 1,583,027 180,000 Net increase (decrease) in cash and cash equivalents 802,745 ) Cash and cash equivalents at beginning of period 24 201,353 Cash and cash equivalents at end of period $ 802,769 $ 40,297 Supplementary Disclosure of Cash Flow Information: Cash paid for interest (including $152,556 to related parties) $ 164,450 $ - Cash paid for income taxes $ - $ - Non-Cash Investing and Financing Activities: Shares and warrants issued to lessor as consideration for land lease 1,770,333 - See accompanying notes to unaudited financial statements. 4 AMERICANN, INC. Notes To Unaudited Financial Statements NOTE 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION AmeriCann, Inc. ("the Company", “we”, “our” or "the Issuer") was organized under the laws of the State of Delaware on June 25, 2010. On January 17, 2014, a privately held limited liability company acquired approximately 93% of the Company's outstanding shares of common stock from several of the Company's shareholders, which resulted in a change in control of the Company. The Company's business plan is to offer a comprehensive, turnkey package of services that includes consulting, design, construction and financing to approved and licensed marijuana operators throughout the United States. The Company's business plan is based on the anticipated growth of the regulated marijuana market in the United States. The Company's activities are subject to significant risks and uncertainties including failure to secure funding to properly expand its operations. Basis of Presentation The (a) balance sheet as of September 30, 2016, which has been derived from audited financial statements, and (b) the unaudited financial statements as of and for the three months ended December 31, 2016 and 2015, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Form 10-K filed with the SEC on January 12, 2017. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for future quarters or for the full year. Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2016 as reported in the Form 10-K have been omitted. Certain prior period amounts have been reclassified to conform with current period presentation. These reclassifications have no impact on net loss. Recent Accounting Pronouncements Between May 2014 and December 2016, the Financial Accounting Standards Board
